DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 10 and 15 are objected to because of the following informalities:
Claim 8 recites the limitation "the heat sink pattern" (emphasis added) in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of examination, the Examiner assumes the above limitation of “the heat sink pattern” (as recited in lines 2 and 3) is:
	“the first heat sink pattern” (emphasis added).

Claim 10 recites the limitation "the heat sink pattern" (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of examination, the Examiner assumes the above limitation of “the heat sink pattern” (as recited in line 2) is:
	“the first heat sink pattern” (emphasis added).

Claim 15 recites the limitation “the lower heat sink" (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of examination, the Examiner assumes the above limitation of “the lower heat sink” (as recited in line 2) is: 
	“the first heat sink” (emphasis added).

Appropriate correction is required.  


Drawings
The drawings are objected to because figure 2 and figures 3-9 of the present invention are not related together (“heat sink structure” 120 is not shown in figures 3-9 and/or other figures for better understanding).  The same objection for “heat sink structure” 320 that also should be shown in Figs. 11-12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (U.S 2018/0240729 A1).
As to claim 1, KIM et al. disclose in Fig. 19 a semiconductor package comprising:
a first substrate (“re-distribution layer” 350a/350, Figs. 18-19) (Figs. 18-19, para. [0128]); a first semiconductor chip (“die” 200a) provided on the first substrate (“re-distribution layer” 350a/350, Figs. 18-19) (Figs. 18-19, para. [0135]); a heat sink structure (comprising “joining pattern” 204a/204, “solder bump” 322a/322, and “heat dissipation plug” 312a/312, Figs. 18-19, para. [0064]) comprising a first heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) provided on the first semiconductor chip (“die” 200a) (Figs. 18-19, para. [0064], [0117]-[0122], [0135]), a metal film pattern (“heat dissipation plug” 312a/312) provided on the first heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) (Figs. 18-19, para. [0118]-[0121]), and an insulating film (“base substrate” 300a/300, Figs. 18-19) provided on side walls of the first heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) and side walls of the metal film pattern (“heat dissipation plug” 312a/312) (Figs. 18-19, para. [0117]-[0119]); an interposer (see an interposer 350a/350 between 300a & 300b, Fig. 19) provided on the heat sink structure (comprising “joining pattern” 204a/204, “solder bump” 322a/322, and “heat dissipation plug” 312a/312, Figs. 18-19) (Figs. 18-19, para. [0064], [0128]-[0129]); and a solder ball (“solder ball” 360b/360, Figs. 18-19) provided to the heat sink structure (comprising “joining pattern” 204a/204, “solder bump” 322a/322, and “heat dissipation plug” 312a/312, Figs. 18-19) and the interposer (see an interposer 350a/350 between 300a & 300b, Fig. 19) (Figs. 18-19, para. [0129]-[0130]).   
	As to claim 2, as applied to claim 1 above, KIM et al. disclose in Fig. 19 all claimed limitations including the limitation wherein an uppermost surface (top surface) of the metal film pattern (“heat dissipation plug” 312a/312) is formed on a same plane as an uppermost surface (top surface) of the insulating film (“base substrate” 300a/300, Figs. 18-19) (see Figs. 18-19). 
	As to claim 3, as applied to claims 1 and 2 above, KIM et al. disclose in Fig. 19 all claimed limitations including the limitation wherein the metal film pattern (“heat dissipation plug” 312a/312) comprises a first metal film (see a first pattern 312a/312 on a central portion of die 200a, Fig. 19), a second metal film (see a second pattern 312a/312 on a right side portion of die 200a, Fig. 19) spaced apart from the first metal film (see a first pattern 312a/312 on a central portion of die 200a, Fig. 19) in a first direction (a horizontal direction toward the right hand side, Fig. 19), and a third metal film (see a third pattern 312a/312 on a left side portion of die 200a, Fig. 19) spaced apart from the first metal film (see a first pattern 312a/312 on a central portion of die 200a, Fig. 19) in a second direction (a horizontal direction toward the left hand side, Fig. 19) different from the first direction (a horizontal direction toward the right hand side, Fig. 19).
	As to claim 4, as applied to claims 1, 2 and 3 above, KIM et al. disclose in Fig. 19 all claimed limitations including the limitation wherein the insulating film (“base substrate” 300a/300, Figs. 18-19) comprises a first insulating portion (see portions of 300a/300 on a central portion of die 200a, Fig. 19, Fig. 19) surrounding side walls of the first metal film (see a first pattern 312a/312 on a central portion of die 200a, Fig. 19), a second insulating portion (see portions of 300a/300 on a right side portion of die 200a, Fig. 19) extending in the first direction (a horizontal direction toward the right hand side, Fig. 19) between the first metal film (see a first pattern 312a/312 on a central portion of die 200a, Fig. 19) and the second metal film (see a second pattern 312a/312 on a right side portion of die 200a, Fig. 19) (see Fig. 19), and a third insulating portion (see portions of 300a/300 on a left side portion of die 200a, Fig. 19) extending in the second direction (a horizontal direction toward the left hand side, Fig. 19) between the first metal film (see a first pattern 312a/312 on a central portion of die 200a, Fig. 19) and the third metal film (see a third pattern 312a/312 on a left side portion of die 200a, Fig. 19) (see Fig. 19).   
As to claim 5, as applied to claims 1, 2, 3 and 4 above, KIM et al. disclose in Fig. 19 all claimed limitations including the limitation wherein each of the second insulating portion (see portions of 300a/300 on a right side portion of die 200a, Fig. 19) and the third insulating portion (see portions of 300a/300 on a left side portion of die 200a, Fig. 19) is in contact with an upper surface (top surface) of the first heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) (see Fig. 19).
As to claim 6, as applied to claims 1, 2 and 3 above, KIM et al. disclose in Fig. 19 all claimed limitations including the package further comprising: a hole (see a hole in the insulating film 300a/300 corresponding to a pattern 312a/312, Fig. 19) disposed between the second metal film (see a second pattern 312a/312 on a right side portion of die 200a, Fig. 19) and the third metal film (see a third pattern 312a/312 on a left side portion of die 200a, Fig. 19), the hole (see a hole in the insulating film 300a/300 corresponding to a pattern 312a/312, Fig. 19) penetrates the insulating film (“base substrate” 300a/300, Figs. 18-19) in a third direction (vertical direction) perpendicular to the first and second directions (a horizontal direction toward the right hand side and a horizontal direction toward the left hand side, Fig. 19) (Fig. 19). 
	As to claim 7, as applied to claims 1, 2 and 3 above, KIM et al. disclose in Fig. 19 all claimed limitations including the limitation wherein the first heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) comprises a first heat sink (comprising a first “joining pattern” 204a/204 and a first “solder bump” 322a/322 on a central portion of die 200a, Fig. 19), a second heat sink (comprising a second “joining pattern” 204a/204 and a second “solder bump” 322a/322 on a right side portion of die 200a, Fig. 19) spaced apart from the first heat sink (comprising a first “joining pattern” 204a/204 and a first “solder bump” 322a/322 on a central portion of die 200a, Fig. 19) in the first direction (a horizontal direction toward the right hand side, Fig. 19), and a third heat sink (comprising a third “joining pattern” 204a/204 and a third “solder bump” 322a/322 on a left side portion of die 200a, Fig. 19) spaced apart from the first heat sink (comprising a first “joining pattern” 204a/204 and a first “solder bump” 322a/322 on a central portion of die 200a, Fig. 19) in a second direction (a horizontal direction toward the left hand side, Fig. 19) different from the first direction (a horizontal direction toward the right hand side, Fig. 19).  
As to claim 8, as applied to claim 1 above, KIM et al. disclose in Fig. 19 all claimed limitations including the limitation wherein the insulating film (“base substrate” 300a/300, Figs. 18-19) is provided to completely cover a remaining portion of an upper surface (top surface) of the first heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) other than a portion of the upper surface (top surface) of the first heat sink pattern in which the metal film pattern (“heat dissipation plug” 312a/312) is disposed (see Fig. 19).
As to claim 14, KIM et al. disclose in Fig. 19 a semiconductor package comprising: a first substrate (“re-distribution layer” 350a/350, Figs. 18-19) (Figs. 18-19, para. [0128]); a first semiconductor chip (“die” 200a) provided on the first substrate (“re-distribution layer” 350a/350, Figs. 18-19) (Figs. 18-19, para. [0135]); heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) provided on the first semiconductor chip (“die” 200a) (Figs. 18-19, para. [0064], [0117]-[0122], [0135]), the heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) comprising a first heat sink (comprising a first “joining pattern” 204a/204 and a first “solder bump” 322a/322 on a central portion of die 200a, Fig. 19), a second heat sink (comprising a second “joining pattern” 204a/204 and a second “solder bump” 322a/322 on a right side portion of die 200a, Fig. 19) spaced apart from the first heat sink (comprising a first “joining pattern” 204a/204 and a first “solder bump” 322a/322 on a central portion of die 200a, Fig. 19) in a first direction (a horizontal direction toward the right hand side, Fig. 19), and a third heat sink (comprising a third “joining pattern” 204a/204 and a third “solder bump” 322a/322 on a left side portion of die 200a, Fig. 19) spaced apart from the first heat sink (comprising a first “joining pattern” 204a/204 and a first “solder bump” 322a/322 on a central portion of die 200a, Fig. 19) in a second direction (a horizontal direction toward the left hand side, Fig. 19) different from the first direction (a horizontal direction toward the right hand side, Fig. 19) (Fig. 19); an interposer (see an interposer 350a/350 between 300a & 300b, Fig. 19) provided on the heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) (Figs. 18-19, para. [0064], [0128]-[0129]); a solder ball (“solder ball” 360b/360, Figs. 18-19) provided between the heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) and the interposer (see an interposer 350a/350 between 300a & 300b, Fig. 19) (Figs. 18-19, para. [0129]-[0130]); a second substrate (“base substrate” 300b/300) provided on the interposer (see an interposer 350a/350 between 300a & 300b, Fig. 19) (Fig. 17-19); and a second semiconductor chip (“die” 200b) provided on the second substrate (“base substrate” 300b/300) (Figs. 15-19, para. [0103]-[0106], [0124]-[0126]).
	As to claim 16, as applied to claim 14 above, KIM et al. disclose in Fig. 19 all claimed limitations including the package further comprising: a first metal film (see a first “heat dissipation plug” 312a/312 on a central portion of die 200a, Fig. 19) provided on the first heat sink (comprising a first “joining pattern” 204a/204 and a first “solder bump” 322a/322 on a central portion of die 200a, Fig. 19), a second metal film (see a second “heat dissipation plug” 312a/312 on a right side portion of die 200a, Fig. 19) provided on the second heat sink (comprising a second “joining pattern” 204a/204 and a second “solder bump” 322a/322 on a right side portion of die 200a, Fig. 19), and a third metal film (see a third “heat dissipation plug” 312a/312 on a left side portion of die 200a, Fig. 19) provided on the third heat sink (comprising a third “joining pattern” 204a/204 and a third “solder bump” 322a/322 on a left side portion of die 200a, Fig. 19), wherein the first to third metal films (first, second, and third plugs/patterns 312a/312) are provided to be spaced apart from each other (see Fig. 19).
	As to claim 17, as applied to claims 14 and 16 above, KIM et al. disclose in Fig. 19 all claimed limitations including the package further comprising: an insulating film (“base substrate” 300a/300, Figs. 18-19) provided on side walls of each of the heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322), the first metal film (see a first “heat dissipation plug” 312a/312 on a central portion of die 200a, Fig. 19), the second metal film (see a second “heat dissipation plug” 312a/312 on a right side portion of die 200a, Fig. 19) and the third metal film (see a third “heat dissipation plug” 312a/312 on a left side portion of die 200a, Fig. 19) (see Fig. 19).
	As to claim 19, as applied to claim 14 above, KIM et al. disclose in Fig. 19 all claimed limitations including the package further comprising: a passivation film (“polymer resin layer” 330a/330) provided to contact the first semiconductor chip (“die” 200a) on an upper surface (top surface) of the first semiconductor chip (200a), wherein the passivation film (“polymer resin layer” 330a/330) is provided between the first semiconductor chip (200a) and the heat sink pattern (comprising “joining pattern” 204a/204 and “solder bump” 322a/322) (Fig. 19, para. [0127]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S 2018/0240729 A1). 
As to claim 13, as applied to claim 1 above, KIM et al. disclose in Fig. 19 all claimed limitations except for the limitation wherein a thickness of the heat sink structure in a vertical direction is 25 µm to 60 µm. However, it would have been obvious to one of ordinary skill in the art to use the teaching of KIM et al. in the range (25 µm to 60 µm for a thickness of the heat sink structure in a vertical direction) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating the thickness range of the heat sink structure in a vertical direction is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 9-12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: a semiconductor package comprising: a seed film pattern provided on the passivation film; a heat sink pattern provided on the seed film pattern, the heat sink pattern comprising heat sink connection which connects the first heat sink and the second heat sink; an insulating film provided along each of side walls of the seed film pattern, side walls of the heat sink pattern, and side walls of the metal film pattern, the insulating film having an uppermost surface formed on a same plane as an uppermost surface of the metal film pattern; an interposer provided on the metal film pattern and electrically connected to the first substrate through a third solder ball provided on the side walls of the first semiconductor chip; a fourth solder ball provided to connect the metal film pattern and the interposer; a second substrate provided on the interposer; a second semiconductor chip provided on the second substrate; and an upper heat sink provided on the second semiconductor chip, in combination with other claimed features, as recited in independent claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsai et al. (U.S 11,075,151 B2), SON (U.S 2018/0174941 A1), JANG et al. (U.S 2015/0091149 A1), and Clark et al. (U.S 2013/0087904 A1).

      Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        July 16, 2022